Exhibit 32.2 Certification of Chief Financial Officer I, Richard D. Crowley, Jr. of Integrated Device Technology, Inc. (the “Company”), pursuant to the requirement set forth in Rule 13a-14(b) of the Securities Exchange Act of 1934, as amended, and 18 U.S.C. § 1350, certify to my knowledge that: (i)the Quarterly Report on Form 10-Q of the Company for the quarterly period ended June 28, 2009 (the “Report”) fully complies with the requirements of Section 13a of the Securities Exchange Act of 1934, as amended; and (ii)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August 6, /s/ RICHARD D.
